Citation Nr: 1023495	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an in initial rating for bilateral hearing 
loss, rated as 10 percent disabling for the period from 
October 19, 2006, to December 28, 2009.

2.  Entitlement to an initial rating for bilateral hearing 
loss, rated as 20 percent disabling since December 29, 2009.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1955, and from November 1958 to November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for hearing loss of the 
right ear and denied service connection for hearing loss of 
the left ear.  

The Veteran testified before the Board in October 2009 at a 
hearing that was held via videoconference from the RO.

In a November 2009 decision, the Board granted the Veteran's 
claim of entitlement to service connection for hearing loss 
of the left ear and remanded the claim of entitlement to an 
initial compensable rating for bilateral hearing loss.  By a 
November 2009 rating decision, the RO implemented the Board's 
grant of service connection for left ear hearing loss and 
assigned an initial rating of 10 percent for bilateral 
hearing loss, effective October 19, 2006.  By a February 2010 
rating decision, the RO increased the disability rating for 
the Veteran's bilateral hearing loss from 10 to 20 percent 
disabling, effective December 29, 2009.  As that grant does 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  For the period prior to December 29, 2009, the Veteran's 
service-connected bilateral hearing loss was manifested by no 
more than auditory acuity level II in the right ear and 
auditory acuity level XI in the left ear.

2.  For the period since December 29, 2009, the Veteran's 
service-connected bilateral hearing loss has been manifested 
by no more than auditory acuity level III in the right ear 
and auditory acuity level XI in the left ear.


CONCLUSIONS OF LAW

1.  For the period prior to December 29, 2009, the criteria 
for an initial rating higher than 10 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 
(2009).

2.  For the period since December 29, 2009, the criteria for 
an initial rating higher than 20 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code (DC) 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

The Veteran's claim for a higher initial rating for his 
bilateral hearing loss disability arises from his 
disagreement with the initial ratings assigned following the 
grant of service connection.  Once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that 
VA satisfied its duties to notify the Veteran with respect to 
this initial rating claim.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and VA records 
and in February 2007, June 2008, and December 2009 afforded 
him audiometric examinations with respect to his claim.  The 
Veteran has not indicated that he has received any treatment 
for his hearing loss disability aside from that which is of 
record already.  The Board thus concludes that there are no 
additional treatment records outstanding.  There is 
additionally no objective evidence indicating that there has 
been a material change in the service-connected hearing loss 
disability since the Veteran was last examined.  38 C.F.R. 
§ 3.327(a) (2009).   The December 2009 report of examination 
is thorough and supported by the treatment records.  The 
examinations in this case are thus an adequate basis upon 
which to base a decision.  The Board finds these actions have 
satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2009).

The rating criteria include an alternate method of rating 
exceptional patterns of hearing.  When the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, or is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
Veteran's test results for the left ear meet the numerical 
criteria for such a rating but the results for his right ear 
do not.  Thus his left ear hearing loss will be rated by the 
alternate method in addition to the usual method, while the 
right ear hearing loss will be rated by the usual method 
only.  38 C.F.R. § 4.86 (2009).

The RO granted service connection for bilateral hearing loss, 
effective October 19, 2006.  VA clinical records dated from 
October 2006 to February 2007 show that the Veteran received 
regular follow up treatment and care for his bilateral 
hearing aids.

On VA audiometric examination in February 2007, the Veteran 
complained of a lengthy history of difficulty hearing and 
understanding in all environments, but especially so in the 
presence of competing noise.  Audiometric examination 
demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
60
55
LEFT
105+
105+
105+
105+
105+

The averages were 51 in the right ear, and 105+ in the left 
ear.  Speech recognition ability was 88 percent in the right 
ear, and 0 percent in the left ear.  

The Veteran next underwent VA audiometric testing in June 
2008.  His left ear was documented as being "dead" on 
examination in February 2007, and for that reason, was not 
tested again.  Audiometric examination demonstrated pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
65
60
LEFT
--
--
--
--
--

The average was 53 in the right ear, with a speech 
recognition ability of 84 percent.  

The Veteran underwent VA examination of the ears in March and 
April 2009.  Audiometric testing, however, was not conducted, 
and no other pertinent information was elicited at the time 
of those examinations.

The Veteran underwent a final VA audiometric examination in 
December 2009.  At the time of the examination, the Veteran 
complained of difficulty understanding speech and 
communicating with people, which resulted in stress and a 
feeling of isolation.  Audiometric examination demonstrated 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
65
70
65
LEFT
105+
105+
105+
105+
105+

The averages were 59 in the right ear, and 105+ in the left 
ear.  Speech recognition ability was 90 percent in the right 
ear, and 0 percent in the left ear.  

With respect to the February 2007 examination, the average 
pure tone threshold of 51 decibels in the right ear, along 
with a speech discrimination rate in the 88 percentile 
warrants a designation of Roman Numeral II under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 105+ decibels, along with a speech 
discrimination rate in the 0 percentile warrants a 
designation of Roman Numeral XI under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where one ear 
is Roman Numeral II and the other ear is Roman Numeral XI, 
the appropriate rating is 10 percent under Diagnostic Code 
6100.  

When evaluated under the alternate method of Table VIA of 38 
C.F.R. § 4.85, the average pure tone threshold of 105+ 
decibels for the left ear similarly warrants a designation of 
Roman Numeral XI.  The Veteran's hearing loss in the right 
ear does not qualify for evaluation under Table VIA of 38 
C.F.R. § 4.85.  Thus, the hearing loss in his right ear is 
evaluated under Table VI of 38 C.F.R. § 4.85, which results 
in a designation of level II, as described above.  Under 
Table VII of 38 C.F.R. § 4.85, where the left ear is level 
XI, and the right ear is level II, the appropriate rating is 
again 10 percent under DC 6100.

Turning next to the June 2008 audiometric test results, the 
average pure tone threshold of 53 decibels in the right ear, 
along with a speech discrimination rate in the 84 percentile 
again warrants a designation of Roman Numeral II under Table 
VI of 38 C.F.R. § 4.85.  Although the Veteran's left ear was 
not tested in June 2008, his hearing loss in this ear may be 
presumed to be the same as on examination in February 2007, 
as it was not tested because it was determined to be "dead" 
on examination in February 2007.  Thus, for the left ear, the 
average pure tone threshold of 105+ decibels, along with a 
speech discrimination rate in the 0 percentile again warrants 
a designation of Roman Numeral XI under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where one ear 
is Roman Numeral II and the other ear is Roman Numeral XI, 
the appropriate rating is 10 percent under Diagnostic Code 
6100.  

Similarly, when evaluated under the alternate method of Table 
VIA of 38 C.F.R. § 4.85, the average pure tone threshold of 
105+ decibels for the left ear again warrants a designation 
of Roman Numeral XI.  The Veteran's hearing loss in the right 
ear does not qualify for evaluation under Table VIA of 38 
C.F.R. § 4.85.  Thus, the hearing loss in his right ear is 
evaluated under Table VI of 38 C.F.R. § 4.85, which again 
results in a designation of level II, as described above.  
Under Table VII of 38 C.F.R. § 4.85, where the left ear is 
level XI, and the right ear is level II, the appropriate 
rating is 10 percent under DC 6100.

Finally, in turning to the December 2009 examination, the 
average pure tone threshold of 59 decibels in the right ear, 
along with a speech discrimination rate in the 90 percentile 
warrants a designation of Roman Numeral III under Table VI of 
38 C.F.R. § 4.85.  For the left ear, the average pure tone 
threshold of 105+ decibels, along with a speech 
discrimination rate in the 0 percentile warrants a 
designation of Roman Numeral XI under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where one ear 
is Roman Numeral III and the other ear is Roman Numeral XI, 
the appropriate rating is 20 percent under Diagnostic Code 
6100.  

Similarly, when evaluated under the alternate method of Table 
VIA of 38 C.F.R. § 4.85, the average pure tone threshold of 
105+ decibels for the left ear again warrants a designation 
of Roman Numeral XI.  The Veteran's hearing loss in the right 
ear does not qualify for evaluation under Table VIA of 38 
C.F.R. § 4.85.  Thus, the hearing loss in his right ear is 
evaluated under Table VI of 38 C.F.R. § 4.85, which again 
results in a designation of level III, as described above.  
Under Table VII of 38 C.F.R. § 4.85, where the left ear is 
level XI, and the right ear is level II, the appropriate 
rating is also 20 percent under DC 6100.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's hearing loss, but 
findings supporting ratings higher than 10 percent prior to 
December 29, 2009, and higher than 20 percent since December 
29, 2009, have not been documented.  In addition, it has not 
been shown that the service-connected disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's capacity for employment.  For 
these reasons, the Board finds that referral for 
consideration of the assignment of an extraschedular rating 
is not warranted.

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007). 
 In that decision, the Court noted that, unlike the rating 
schedule for hearing loss, the extraschedular provisions do 
not rely exclusively on objective test results to determine 
whether referral for an extra-schedular rating was warranted. 
 The Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.

Here, the February 2007, June 2008, and December 2009 VA 
examination reports contain a detailed description of the 
Veteran's subjective complaints, as indicated above.  The 
December 2009 examiner specifically concluded that the 
Veteran's hearing loss would result in difficulty 
understanding speech and communicating effectively in noisy 
work environments, but did not conclude that his hearing loss 
disability impaired his ability to work in all work 
environments.  The Board has also considered the numerous 
written statements the Veteran submitted in support of his 
claim.  While the Board has considered this evidence in light 
of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), 
the Board does not find that the Veteran has described 
functional effects that are "exceptional" or not otherwise 
contemplated by the assigned evaluations.  Rather, his 
description of difficulties with hearing is consistent with 
the degree of disability addressed by such evaluations.

The Board is sympathetic to the Veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the audiometric test results, as 
compared to the rating criteria, higher ratings may not be 
granted. 

Based upon the audiometric test results dated during the 
pendency of the appeal, the Board finds that for the period 
prior to December 29, 2009, a disability rating higher than 
10 percent was not warranted.  Additionally, a rating higher 
than 20 percent has not been warranted since December 29, 
2009.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

ORDER

A rating in excess of 10 percent for bilateral hearing loss 
for the period prior to December 29, 2009 is denied.

A rating in excess of 20 percent for bilateral hearing loss 
since December 29, 2009, is denied.


REMAND

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2009).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16 (2009).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Because the Veteran explicitly contends that he is entitled 
to a TDIU rating, and the evidence of record reflects some 
evidence of unemployability at the December 2009 VA 
examination, insofar as the Veteran contended that he was 
unable to work as a result of his service-connected bilateral 
hearing loss, the Board finds that a remand is warranted to 
address the claim of entitlement to a TDIU rating.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence 
of unemployability raised by the record during a rating 
appeal period, the TDIU is an element of an initial rating or 
increased rating).

In this case, the Veteran has been granted a 10 percent 
disability rating for bilateral hearing loss for the period 
prior to December 29, 2009, and a 20 percent disability 
rating for bilateral hearing loss for the period since 
December 29, 2009.  He is also in receipt of a 0 percent 
disability rating for an inguinal hernia, for a combined 
disability rating of 10 percent for the period prior to 
December 29, 2009, and 20 percent since December 29, 2009.  
Accordingly, he does not meet the schedular requirements for 
a TDIU rating.  As the Veteran does not have a single 
disability rated at 60 percent, or otherwise meet the 
schedular requirements for a TDIU rating, the question before 
the Board is whether the Veteran's service-connected 
disabilities prohibit him from sustaining gainful employment, 
such that a TDIU rating may be assigned.  

Clinical evidence suggests that the Veteran's service-
connected hearing loss impairs his ability to work.  The 
record, however, also reflects that the Veteran has several 
nonservice-connected disabilities that also impair his 
ability to work.

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the service-connected 
disabilities have on a Veteran's ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

A VA examiner has not yet been asked to render an opinion as 
to the overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a social 
and industrial examination for the 
purpose of ascertaining the cumulative 
impact of the Veteran's service-
connected disabilities on his 
unemployability.  

The examiner must evaluate and discuss 
the effect of all of the Veteran's 
service-connected disabilities 
(bilateral hearing loss and inguinal 
hernia) jointly on the Veteran's 
employability.  

The examiner should opine as to whether 
the Veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation for 
which he would otherwise be qualified. 

Finally, if the Veteran's service-
connected disabilities do not 
cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the 
Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill 
set and educational background.

2.  Then, after ensuring any other 
necessary development has been 
completed, adjudicate the claim for a 
TDIU rating.  If the decision is adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


